Filed 4/4/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 44







State of North Dakota, 		Plaintiff and Appellee



v.



Derek Wisham, 		Defendant and Appellant







No. 20120355







Appeal from the District Court of Morton County, South Central Judicial District, the Honorable Bruce A. Romanick, Judge.



AFFIRMED.



Per Curiam.



Jackson Lofgren, Assistant State’s Attorney, Morton County Courthouse, 210 2nd Ave. NW, Mandan, ND 58554, for plaintiff and appellee; on brief.



Mark T. Blumer, P.O. Box 7340, Fargo, ND 58106, for defendant and appellant; on brief.

State v. Wisham

No. 20120355



Per Curiam.

[¶1]	
Derek Wisham appealed from a criminal judgment entered after a jury found him guilty of two counts of contributing to the delinquency of a minor. Wisham argues the evidence was insufficient to sustain the guilty verdicts. We affirm under N.D.R.App.P. 35.1(a)(3). Wisham also argues N.D.C.C. § 14-10-06 is unconstitutional. We affirm under N.D.R.App.P. 35.1(a)(1).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom